Exhibit 10.3
STATE OF NORTH CAROLINA
WAKE COUNTY
LEASE MODIFICATION AGREEMENT NO. 1
     THIS LEASE MODIFICATION AGREEMENT NO. 1 (this “Agreement”) is made and
entered into as of this 31st day of October, 2008 (the “Execution Date”), by and
between Crescent Lakeside, LLC, a North Carolina limited liability company
(“Landlord”), and Cornerstone BioPharma Holdings, Inc., a Delaware corporation
authorized to conduct business in the State of North Carolina (“Tenant”).
WITNESSETH:
     WHEREAS, Landlord and Tenant entered into that certain Lease Agreement
dated May 1, 2008 (the “Lease”), pursuant to which Tenant leased approximately
14,863 square feet of office space contained in Suite 250 (the “Leased
Premises”) of the building known as Crescent Lakeside II and located at 1255
Crescent Green, Cary, North Carolina 27518 (the “Building”). (The Lease is
incorporated herein by reference in its entirety. Any capitalized term used and
not otherwise defined herein shall have the meaning ascribed to it in the
Lease.); and
     WHEREAS, the Term of the Lease set forth in Subsection 2.01(g) of the Lease
is seven (7) years and four (4) months; and
     WHEREAS, the Target Commencement Date and the Target Expiration Date of the
Lease were both set forth in Subsection 2.01(h) of the Lease as December 1, 2008
and March 31, 2016 respectively; and
     WHEREAS, the Leased Premises would have been ready for occupancy on
November 1, 2008, had it not been for Tenant delay in the construction of the
Tenant Improvements to the Leased Premises, and because the delay in completion
is the result of Tenant delays, the parties want to document the completion
prior to the receipt of a certificate of occupancy and Tenant’s right to occupy
the Leased Premises; and
     WHEREAS, pursuant to Section 3.01 of the Lease (Term), it is the desire of
Landlord and Tenant to set forth the formal Commencement Date and the actual
Expiration Date of the Lease upon the terms and conditions contained herein (the
actual Commencement Date will automatically be the day after the date that the
Leased Premises are deemed substantially complete as defined in the Lease and
evidenced by the receipt of a permanent or temporary certificate of occupancy),
     NOW, THEREFORE, in consideration of the premises, rent, mutual covenants
and conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Landlord and Tenant
further agree as follows:
     1. Term. The Term of the Lease shall be extended for one (1) additional
month due to the one (1) month increase in the abated Base Rent period,
Therefore, Subsection 2.01(g) of the Lease (Term) is hereby amended by changing
the number “4” next to the word “Months” to the number “5” (so that the entire
Term of the Lease is seven (7) years and five (5) months).

Page 1



--------------------------------------------------------------------------------



 



     2. Formal Commencement Date and Expiration Date. Effective as of the
Execution Date, Subsection 2.01(h) of the Lease is hereby amended by setting
forth the formal Commencement Date of the Lease as November 1, 2008 (with the
actual Commencement Date occurring after substantial completion and upon the
receipt of a certificate of occupancy) and the Expiration Date of the Lease
shall remain as March 31, 2016. Tenant’s right to occupy the Leased Premises
shall not be granted as of the formal Commencement Date, but shall be granted as
of the actual Commencement Date.
     3. Base Rent. Effective as of the formal Commencement Date, Subsection
2.01(d) of the Lease (Base Rent) is hereby amended by substituting the Base Rent
chart below for the Base Rent chart currently set forth in the Lease:

                                      Full       Price Per                
Month(s)       Square           Annual (or for     of the       Foot, per  
Square   time period   Monthly Base Term   Date(s)   annum   Feet   noted) Base
Rent   Rent Landlord and Tenant specifically acknowledge and agree that the Base
Rent set forth below shall be adjusted by Landlord’s obligation to pay Tenant
the Base Rent abatement (defined in Section 4.01)
1 through 3
  11/1/08 through 1/31/09   $ 0.00       14,863     $ 0.00     $ 0.00  
 
      ($23.25/SF Base Rent abated)           ($23.25/SF Base Rent abated)  
($23.25/SF Base Rent abated)
4 through 15
  2/1/09 through 1/31/10   $ 23.25       14,863     $ 345,564.72     $ 28,797.06
 
16 through 27
  2/1/10 through 1/31/11   $ 23.83       14,863     $ 354,185.28     $ 29,515.44
 
28 through 39
  2/1/11 through 1/31/12   $ 24.43       14,863     $ 363,103.08     $ 30,258.59
 
40 through 51
  2/1/12 through 1/31/13   $ 25.04       14,863     $ 372,169.56     $ 31,014.13
 
52 through 63
  2/1/13 through 1/31/14   $ 25.67       14,863     $ 381,533.16     $ 31,794.43
 
64 through 75
  2/1/14 through 1/31/15   $ 26.31       14,863     $ 391,045.56     $ 32,587.13
 
76 through 87
  2/1/15 through 1/31/16   $ 26.96       14,863     $ 400,706.52     $ 33,392.21
 
88 through 89
  2/1/16 through 3/31/16   $ 27.63       14,863     $ 68,444.12     $ 34,222.06
 
 
                      (for 2 months)        

     4. Affirmation of Lease. Except as expressly modified herein, the original
terms and conditions of the Lease shall remain in full force and effect.
     5. Binding Agreement. Upon execution by Tenant, this Agreement shall be
binding upon Tenant, its legal representatives and successors, and, to the
extent assignment may be approved by Landlord hereunder, Tenant’s assigns. Upon
execution by Landlord, this Agreement shall be binding upon Landlord,

Page 2



--------------------------------------------------------------------------------



 



its legal representatives, successors and assigns. This Agreement shall inure to
the benefit of Landlord and Tenant, and their respective representatives,
successors and permitted assigns.
     6. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same instrument.
     IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
caused this Agreement to be executed by their respective duly authorized
representatives as of the day and year first above written.

                      LANDLORD:        
 
                    Crescent Lakeside, LLC, a North Carolina limited liability
company    
 
                    By:   Capital Associates Management, LLC, a North Carolina
limited liability company, Manager    
 
               
 
      By:   /s/ Frank P. Baird
 
Frank P. Baird, Delegate Manager    

                  TENANT:    
 
                Cornerstone BioPharma Holdings, Inc., a Delaware corporation    
 
           
 
  By:   /s/ Chenyqua Baldwin
 
   
 
  Name:   Chenyqua Baldwin
 
   
 
  Title:   VP – Finance    
 
           

Page 3